PER CURIAM.
Antonio Vermont Sams appeals the district court’s order denying relief on his 28 U.S.C. § 2241 (1994) petition. We have reviewed the record and the district court’s opinion accepting the recommendation of the magistrate judge and find no reversible error. Accordingly, we affirm on the reasoning of the district court, to the extent it found that, even if Sams’ claims were not procedurally barred, they were without merit. See Sams v. Gal, No. CA-01-432-9-18RB (D.S.C. Mar. 20, 2001). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.